UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 24, 2012 SPUTNIK ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Nevada 000-52366 52-2348956 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification No.) 37 North Orange Blvd Suite 500 Orlando, Florida 32801 (Address of principal executive offices) 855-873-7536 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. An Agreement was made on the 24th day of December 2012, by and between Sputnik Enterprises, Inc., a Nevada corporation (the “Issuer”), and iScore Golf, LLC, a Florida Limited Liability Company, (the “Company”). The parties agreed that the Issuer at Closing shall transfer to the Shareholders of the Company, 2,000,000 shares of common stock of Issuer, $.001 par value, in exchange for 100% of the issued and outstanding shares of Company, such that Company shall become a wholly owned subsidiary of the Issuer. Closing is dependent upon the occurrence of certain conditions, including but not limited to, the completion of due diligence by both parties. The Closing of the share exchange and the transactions contemplated by the Agreement shall be on orbeforeJanuary 15, 2013, subject to extension by mutual agreement of the parties. The Agreement is filed as an exhibit to this Form 8-K and should be referred to in its entirety for complete information concerning this agreement. Item 9.01 Financial Statements and Exhibits. Exhibits 10 Agreement for Exchange of Common Stock 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. Sputnik Enterprises, Inc. Date: December 26, 2012 By: /s/ Anthony Gebbia Anthony Gebbia Chief Executive Officer 3
